Title: To George Washington from Brigadier General Charles Scott, 29 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle [N.Y.] 29th Sept. 1778
          
          I this moment Recd a letter from Capt. Leavenworth with Some intellegince which You Have in Closd. the Deserters that wear taken Going to their Regiments I had Tryed Yesterday & the Court are of oppinon that they Receive one Hundred Lashes each. I orderd it should be put in execution Immediatly. upon which a Number of offi cers Politely petitiond me to pardon them assuring me that they wear good men and that they was misled by Some officer as I mentiond before, but the Soldiers to whom that officer addressed himself is not Yet taken or at least not brought hear. I am informd they are in Confinment with their Regiments. I shall Send for them This day and if possable Discover the Villen, upon the Earnest Solisitation of the Gentlemen in favor of those already tryed. I agreed to postpon the punishment untell Your Excellencys Pleasure is known. I am Your Excellencys obt Servt
          
            Chs Scott
          
        